Citation Nr: 0027628	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-15 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a gunshot wound of the left great toe with 
retained foreign body. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1999 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for postoperative residuals of a gunshot wound to the 
left great toe was denied.


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); that is, 
he has presented a claim that is plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a "duty to assist" veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) and 38 C.F.R. § 3.103(a) (1999), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  The duty to assist requires 
a "thorough and contemporaneous medical examination" that 
is sufficient to ascertain the current level of disability, 
and accounts for its history.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1995).  This medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).

After a review of the evidence, the Board is of the opinion 
that a new VA examination is in order.  The most recent VA 
examination for compensation and pension purposes was 
conducted in December 1998.  The examining physician did not 
review the veteran's claims folder or medical history prior 
to examining the veteran.  Additionally, the Board notes that 
the medical history presented in the examination report is 
inconsistent with the medical evidence.  The examination 
report indicates that the veteran was hospitalized at the 
Fitzsimmons Army Hospital in Aurora, Colorado, for 6 months.  
However, service medical records show that he was 
hospitalized from February 19, 1971 to March 16, 1971, and 
that upon discharge, he returned to full duty until receiving 
a permanent profile in May 1971.  Therefore, the Board is of 
the opinion that a new examination should be scheduled which 
takes into account the veteran's medical history and the 
clinical evidence.  

In addition, the Board notes that the December 1998 
examination report is ambiguous with respect to the cause of 
the veteran's foot pain.  If an examination report does not 
contain sufficient detail, it is incumbent upon the Board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  Along with postoperative residuals of a 
gunshot wound to the left great toe, the examination report 
indicates that the veteran has coexisting non-service 
connected disabilities including diabetes mellitus and 
chronic dyshidrosis.  While the report indicates that the 
veteran's has a residual functional capacity that limits his 
ability to perform certain occupational tasks, the examiner 
did not indicate the extent, if any, that this limited 
functional capacity results from his service connected left 
toe disability.  The etiology of this functional limitation 
is crucial, not only for determination of the appropriate 
schedular evaluation, but also for determining whether 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Accordingly, the Board is of the 
opinion that a new VA examination would be probative to 
ascertain the current level of disability associated with the 
veteran's service connected left toe disability.  


Based on the discussion above, the case is REMANDED for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
veteran for his post-operative residuals 
of a gunshot wound to the left great toe 
since December 1998.  After securing any 
necessary release(s), the RO should 
obtain these records.

2.  The veteran should be scheduled for a 
VA examination in an effort to determine 
the nature and severity of the service-
connected post-operative residuals of a 
gunshot wound to the left great toe.  
Prior to the scheduling of the 
examination, the RO should apprise the 
veteran of the consequences of a failure 
to report for the VA examination, 
pursuant to 38 C.F.R. § 3.655.  The RO 
should insure that efforts to notify the 
veteran of any scheduled VA examination 
are documented within the claims folder.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  Review of the claims folder 
by the examiner should be documented 
within the record.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of the examination should be 
comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present.  The 
examiner should provide complete 
rationale for all conclusions reached.  

For all disabilities of the left great 
toe, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with which 
disorders and which are part of or caused 
by his post-operative residuals of a 
gunshot wound to the left great toe.  If 
certain symptomatology cannot be 
disassociated one disorder from another, 
it should be so specified. 

3.  Upon completion of the above, the RO 
should review the issue on appeal, taking 
into consideration the entire evidentiary 
record to include information received 
subsequent to the June 1999 Statement of 
the Case.  The RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).







 

